Exhibit 10.1

 

Exhibit 10.1

as filed with

10-Q

   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

FIRST AMENDMENT TO AMENDED AND RESTATED SERVICES AGREEMENT

This FIRST AMENDMENT TO THE AMENDED AND RESTATED SERVICES AGREEMENT (this “First
Amendment”) is made and entered into as of April 7, 2006 (the “First Amendment
Effective Date”) by and between DIRECTV, Inc., a California corporation
(“DIRECTV”), and TiVo Inc., a Delaware corporation (“TiVo”) (collectively, the
“Parties”).

Recitals

Whereas, the Parties entered into that certain Amended and Restated Services
Agreement having an effective date of March 31, 2005 (the “Services Agreement”);

Whereas, the Parties wish to amend certain provisions in the Services Agreement.

Now, Therefore, the Parties agree as follows:

Agreement

Unless stated otherwise, capitalized terms used herein shall have the meanings
set forth in the Services Agreement.

 

  1. TiVo’s TiVoVision Use. Section 2.3(b) is hereby amended to add the
following sentences at the end:

“During the Term, DIRECTV will provide TiVo with contact information for (i) a
DIRECTV employee or contractor responsible for the network connections and
ticker servers at DIRECTV that are used to distribute TiVoVision to DIRECTV DVR
Receivers via satellite broadcast and (ii) a DIRECTV employee to whom issues may
be escalated. In the event of any change in such contact information or assigned
personnel, DIRECTV will promptly update TiVo with new contact information for
the assigned personnel.”

 

  2. Technical Support. Section 6.1(a) of the Services Agreement is hereby
amended to add the following sentences at the end:

“Notwithstanding the foregoing, until the earlier of (x) the date when
conditions are met to allow use of the most recent version of the Authoring
Tools provided by TiVo to DIRECTV or (y) [*] from the First Amendment Effective
Date (the earlier of (x) or (y), the “EOL Date”), TiVo shall instead provide to
DIRECTV[*] such commercially

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

reasonable training and technical assistance related to DIRECTV’s reasonable use
of the version of Authoring Tools then in use by DIRECTV and use of TiVo’s
server infrastructure, if applicable, in accordance with this Agreement.
Following the EOL Date and for the remainder of the Term, at DIRECTV’s option,
TiVo will provide such commercially reasonable training and technical assistance
related to DIRECTV’s reasonable use of the version of Authoring Tools then in
use by DIRECTV (if other than the most recent version of the Authoring Tools
provided by TiVo to DIRECTV) and use of TiVo’s server infrastructure, if
applicable, in accordance with this Agreement, and DIRECTV will pay TiVo for
such training and technical assistance [*] within 30 days of receipt of an
invoice from TiVo for such services.”

 

  3. DIRECTV Lead Generation Files. The following sentence is hereby added to
the end of Section 6.7:

“For clarity, TiVo’s obligation to deliver lead generation files as set forth in
this Section 6.7, and [*] by DIRECTV, shall [*] the version of Authoring Tools
utilized by DIRECTV in connection with distribution of the applicable lead
generation objects to DIRECTV DVR Receivers.”

 

  4. Successors; Assigns. The first four sentences of Section 13.4 are hereby
deleted and replaced in their entirety with the following:

“All the terms of this Agreement shall be binding upon and shall inure to the
benefit of the permitted successors and assigns of the respective parties
hereto. Neither party may assign this Agreement without the written consent of
the other party, which consent shall not be unreasonably withheld.
Notwithstanding the foregoing, either party may transfer and assign this
Agreement, by operation of law or otherwise, to the surviving entity in the
event of a sale to, merger with, or acquisition of all or substantially all of
such party’s assets by such entity, and each party hereby consents to such
assignment in advance; provided, however, in the event of a “TiVo Change of
Control” (as defined below), upon the request of DIRECTV, provided [*] notice of
such Change of Control is provided by TiVo, this Agreement shall be
automatically amended to (i) terminate TiVo’s rights to distribute TiVoVision
and I-Preview Tags to DIRECTV DVR Receivers, and terminate TiVo’s rights to
associated broadcast time for delivery of content, and (ii) require DIRECTV to
pay a license fee of [*] (on a prorated basis) for use of the Authoring Tools
thereafter during the remaining Term of this Agreement.”

 

  5. Effect of Amendment. Except as expressly modified herein, all other terms
and condition of the Services Agreement shall remain in full force and effect.

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

2



--------------------------------------------------------------------------------

In Witness Whereof, TiVo and DIRECTV have duly executed this First Amendment by
their respective duly authorized officers. This First Amendment may be executed
in counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same original.

 

TiVo Inc.     DIRECTV, Inc.

By:

 

/s/ Edward Lichty

   

By:

 

/s/ Romulo Pontual

Name: 

 

Edward Lichty

   

Name: 

 

Romulo Pontual

Title: 

 

VP, Corporate Development

   

Title: 

 

EVP & CTO

 

3